DECISION
The application of the above-named defendant for a review of fhe sentence of 25 years for each count of Robbery and Rape to run concurrently, imposed on September 13, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank John Merredith of the Montana Defender Project and Jack McCarthy, Attorney at Law, for their assistance -to defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Jack L. Green.